Title: From Alexander Hamilton to Rufus King, [23–24 August 1793]
From: Hamilton, Alexander
To: King, Rufus



[Philadelphia, August 23–24, 1793]
My Dr sir

It is not yet finally determined that there shall be a publication & there has been some difference of opinion on the point. But it seems to me the publication of the letters renders it indispensable, that the whole story should be told. Yet when it appears, it will probably include only what is regularly official, so that the present question may be pursued independently.
Perhaps you will not think it necessary at first to say to whom Dallas reported the conversation. Yet if you deem it essential it may be done & should it be finally necessary, which is not at all probable, General Knox & my self will come forward as Witnesses.
Yrs. truly

A Hamilton
R King Esq

